Case 18-12773-BLS Doc 47 Filed 01/04/19 Page 1 of 4

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In rel Chapter l l

interTouch Topco LLC, Case No. 18-12773 (BLS)
(Jointly Administered)

 

Debtors.

 

AFFIDAVIT OF SERVICE

l, Gene l\/latthews, depose and say that I am employed by Reliable Inc., provided noticing
services in the above-captioned case.

On January 3, 2019, at my direction and under my supervision, employees of Reliable caused to
be served the following documents by first class mail on the Service list attached hereto as
Exhibit A:

Omnibus Response in Opposition to Motion to Dismiss and Stay Relief
4_5 Motion (related document(s)¢_l, §) Filed by interTouch Topco LLC
(Attachments: # l Exhibit A # 2 Exhibit B # § Exhibit C) (Klein, Julia)
(Entered: 01/03/2019)

01/03/2()19

 

Declaration ofSeale A. Moorer, Jr., in Support of Omnibus
01/03/2019 _ Objection (related document(S)¢_l, §, 4_5) Filed by interTouch Topco LLC.
(Klein, Julia) (Entered: 01/03/2019)

.p.
O`\

 

 

Gene Matthews

Dated: January 4, 2019

State of Delaware
County of New Castle

Subscribed and sworn to (or affirmed) before me on this 4th day of January, 2019, by Gene
l\/Iatthe\)y ‘, proved to me on the b _`S of satisfactory evidence to be the person(s) Who appeared
before in - '

    

§ '_ Augus!ZS,j£UiQ

;/, ,‘ <U-.`::'

'/,;"y /"1~:~; err sr
/// OF D\';\-`F' \\\

 

Case 18-12773-BLS Doc 47 Filed 01/04/19 Page 2 of 4

EXHIBIT A

CaSe 18-12773-BLS DOC 47

Buchhalter
A Professional Corporation
Attn Jefferey Ekbom
16435 N Scottsdale Road
Suite 440
Scottsdale AZ 85254

CMS Cameron McKenna Nabarro Olswang LLP
Attn Helen Johnson
Cannon Place
78 Cannon Street
London EC4N 6AF
United Kingdom

CMS Derks Star Busmann NV
Attn Eduard theenstra
Atrium-Parnassusweg 737
1077 DG Amsterdam
Netherlands

Corporation Service Company
Attn Morgan Dalley
251 Little Falls Drive
Wilmington DE 19808

Delaware State Treasury
820 Silver Lake Blvd., Suite 100
Dover, DE 19904

Fenwick & west LLP
Attn David Forst
801 California Street
l\/Iountain View C 94041

Ganger Shore Leeds & Zauderer LLP
360 Lexington Avenue
New York NY 10017

Filed 01/04/19 Page 3 of 4

Gate Worldwide Holdings LLC
c/o Robinson & Cole LLP
Attn: Joseph L Clasen
666 Third Ave
New York NY 10017

Internal Revenue Service
P. O. Box 7346
Philadelphia, PA 19101-7346

interTouch (USA) Inc
30851 Agoura Road
Suite 102
Augoura Hills CA 91301

interTouch Pte Ltd
Attn Toni Weber
30A Kallang Place #12-06
Singapore 339203

Landis Rath & Cobb LLP
Attn Richard Cobb
919 Market Street Suite 1800
Wilmington DE 19801

Morris Nichols Arsht & Tunnel LLP
Attn Patricia Vella
1201 N Market Street
Wilmington DE 19801

Nomadix, Inc
30851 Agoura Road
Suite 102
Augoura Hills CA 91301

CaS€ 18-12773-BLS

Rajah & Tann Singapore LLP
Attn Nigel Pereira
9 Battery Road #25-01
Singapore 049910

Secretary of State
Division of Corporations
Franchise Tax
P.O. Box 898
Dover, DE 19903

Securities & Exchange Commission
New York Regional Offlce
Attn: Andrew Calamari, Regiona| Director
Brookfield Place
200 Vesey Street, Suite 400
New York, NY 10281-1022

Securities & Exchange Commission
100 F Street, NE
Washington, DC 20549

Sklar Williams PLLC Law Off“lces
Attn Bryan 1\/1 Williams
410 South Rampart B|vd
Suite 350
Las Vegas NV 89145

Doc 47

Filed 01/04/19 Page 4 of 4

Tonkton Torp LLP
Attn Mark LeRoux

888 SW Sth Avenue Ste 1600
Portland OR 97204

Weil, Gotshal & Manges LLP
Attn Gary Holtzer
767 Fifth Avenue
New York NY10153

Office of the United States Trustee
Attn: Jaclyn Weissgerber, Esq

844 King Street, Suite 2207
Lockbox 35
Wilmington, DE 19801

St Holdings LLC
450 Olde Worthington Road
Suite 350
Westerville OH 43082

